
	

113 S734 IS: To amend title 10, United States Code, to repeal the requirement for reduction of survivor annuities under the Survivor Benefit Plan by veterans' dependency and indemnity compensation. 
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 734
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Nelson (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to repeal the
		  requirement for reduction of survivor annuities under the Survivor Benefit Plan
		  by veterans' dependency and indemnity compensation. 
	
	
		1.Repeal of requirement of
			 reduction of Survivor Benefits Plan survivor annuities by dependency and
			 indemnity compensation
			(a)Repeal
				(1)In
			 generalSubchapter II of chapter 73 of title 10, United States
			 Code, is amended as follows:
					(A)In section 1450,
			 by striking subsection (c).
					(B)In section
			 1451(c)—
						(i)by
			 striking paragraph (2); and
						(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
						(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
					(A)In section
			 1450—
						(i)by
			 striking subsection (e);
						(ii)by
			 striking subsection (k); and
						(iii)by striking
			 subsection (m).
						(B)In section
			 1451(g)(1), by striking subparagraph (C).
					(C)In section
			 1452—
						(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
						(ii)by
			 striking subsection (g).
						(D)In section
			 1455(c), by striking , 1450(k)(2),.
					(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
			(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
			(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d) of such title is amended—
				(1)in paragraph (1),
			 by striking Except as provided in paragraph (2)(B), the Secretary
			 concerned and inserting The Secretary concerned;
			 and
				(2)in paragraph
			 (2)—
					(A)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent children annuity
			 when no eligible surviving spouse.—In the case of a member
			 described in paragraph (1),; and
					(B)by striking
			 subparagraph (B).
					(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
			(f)Effective
			 DateThe sections and the amendments made by this section shall
			 take effect on the later of—
				(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
				(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is
			 enacted.
				
